DISMISS; and Opinion Filed April 9, 2019.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-01466-CV

       DAVID LEMON, FA EDGEPOINT SERVICES, LLC, AND ORANGE LEAF
                        VENTURES, LLC, Appellants
                                  V.
                 STRAIT CAPITAL COMPANY, LTD., Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-08245

                             MEMORANDUM OPINION
                          Before Justices Myers, Osborne, and Nowell
                                  Opinion by Justice Osborne
       Before the Court is appellants’ March 29, 2019 motion to dismiss the appeal. In the motion,

appellants state the parties have settled their claims and ask us to dismiss this appeal. We grant

the motion. TEX. R. APP. P. 42.1.

       We dismiss the appeal.




                                                  /Leslie Osborne/
                                                  LESLIE OSBORNE
                                                  JUSTICE
181466F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 DAVID LEMON, FA EDGEPOINT                            On Appeal from the 298th Judicial District
 SERVICES, LLC, AND ORANGE LEAF                       Court, Dallas County, Texas
 VENTURES, LLC, Appellants                            Trial Court Cause No. DC-18-08245.
                                                      Opinion delivered by Justice Osborne,
 No. 05-18-01466-CV         V.                        Justices Myers and Nowell participating.

 STRAIT CAPITAL COMPANY, LTD.,
 Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of appeal.


Judgment entered this 9th day of April, 2019.




                                                –2–